Citation Nr: 1639500	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for nephrolithiasis (kidney stones).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Board remanded the issue of kidney stones for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

Resolving doubt in his favor, the Veteran's kidney stones are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for kidney stones have been met.  38 U.S.C.A. § 1101, 1110;  38 C.F.R. § 3.59, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

In this decision, the Board grants entitlement to service connection for kidney stones, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary in this case.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for kidney stones have been met.  38 U.S.C.A. § 1101, 1110;  38 C.F.R. § 3.59, 3.303, 3.304 (2015).  The reasons and bases for this conclusion will be set forth below.

The Veteran asserts that he passed a kidney stone during active service, though this is not documented in his service treatment records.  Such records do reflect treatment in August 1974 for groin pain radiating into the right testicle.  Such pain had begun three days prior and was worse with movement.  He also had light pain in the low back area.  There was no dysuria and there was no hernia.  He was diagnosed with a possible ureter infection.  

Post-service, the Veteran was diagnosed with recurrent kidney stones during a February 2010 VA examination.  

The question for consideration, then is whether there is a relationship between the current diagnosis of kidney stones and the treatment in service.  In this regard, 
the February 2010 VA examiner reviewed the claims file and opined that there was evidence of kidney stones while in service.  Additionally, the Veteran also provided a lay statement from his spouse.  She served with him prior to their marriage and recalled the Veteran relating to her that he had passed a kidney stone during the August 1974 timeframe.  The Veteran is competent to report as to observable symptomatology and his wife is competent to provide her recollections as to what the Veteran had told her on this subject.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the lay statements provided by the Veteran and his spouse are deemed credible here.  Indeed, they appear consistent with the treatment that was documented in service and are not contradicted by any other evidence of record.  Thus, the weight of the evidence satisfies the in-service incurrence requirement of service connection in this case.

Finally, the February 2010 examiner found that the Veteran's current kidney stone disability was more likely than not related to his military service.  Thus, the Veteran has met the final criteria for a service connection claim, which is a nexus between his current disability and his in-service injury.  

In summary, the Veteran has a current disability, an in-service injury and the evidence of record has established a nexus between his current disability and his military service.  The Veteran has met all the elemental requirements of a service connection claim and therefore, a grant of service connection for his kidney stone disability is warranted.


ORDER

Entitlement to service connection for kidney stones is granted.



____________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


